                                                                              Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



LLOYD DEMETRIUS GRICE,

      Plaintiff,

v.                                                          4:19cv193–WS/CAS

TALLAHASSEE COURT CLERK,
et al.,

      Defendants.


                             ORDER OF DISMISSAL

      Before the court is the magistrate judge's report and recommendation (ECF

No. 4) docketed July 16, 2019. The magistrate judge recommends that this case be

dismissed without prejudice for the plaintiff’s failure to prosecute and to comply

with a court order. The plaintiff has filed no objections to the report and

recommendation.

      Upon review of the record, this court has determined that the

recommendation should be adopted.

      Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation is adopted and
                                                                            Page 2 of 2


incorporated by reference in this order of the court.

      2. The plaintiff’s complaint and this action are hereby DISMISSED without

prejudice for failure to comply with a court order and to prosecute the case.

      3. The clerk shall enter judgment stating: "All claims are DISMISSED

without prejudice."

      DONE AND ORDERED this              13th    day of    August      , 2019.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
